Citation Nr: 0637584	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include consideration as secondary to service-
connected disabilities.

2.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for a left hip 
disorder, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1972 to March 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Roanoke, Virginia, Regional Office 
(RO).   In a decision of April 2001, the Board reopened and 
remanded a previously denied claim for service connection for 
a right knee disorder.  More recently, in February 2006, the 
Board denied each of the issues on appeal.  Significantly, 
however, it was later determined that the veteran had 
submitted a change of representation form prior to the 
Board's decision, and had also requested a hearing.  
Accordingly, the Board's February 2006 decision was vacated 
by an order issued by the Board in May 2006.  The requested 
hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in July 2006.  

The Board notes that the veteran has raised claims for 
service connection for post-traumatic stress disorder and a 
total disabilbity rating based on individual unemployability 
due to service-connected disability.  Those issues, however, 
have not been adjudicated by the RO and have not been 
perfected for appellate review.  Accordingly, the Board 
refers those matters to the RO for appropriate action.

The increased rating issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A chronic right knee disorder was not present during 
service, arthritis of the right knee was not manifest within 
a year after service, and the veteran's current right knee 
disorder did not develop as a result of any incident during 
service.

2.  The veteran's current right knee disorder was not caused 
or aggravated by a service-connected disability.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in August 2001, January 2003 and March 2004 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters specifically informed the veteran 
that he should submit any additional evidence that he had in 
his possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board concludes, therefore, that the appeal 
may be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the service connection issue has been 
obtained.  The veteran was afforded a VA examination.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations, and 
relevant opinions have been obtained.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the secondary service connection aspect of 
the veteran's claim, the Board notes that previously, the 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

The veteran had active service from April 1972 to March 1973.   
He has previously established service connection for a 
fractured left hip with history of traumatic arthritis, 
currently rated as 20 percent disabling; chondromalacia 
patella left knee, rated as 10 percent disabling; and 
degenerative joint disease of the left knee with limitation 
of motion, rated as 10 percent disabling.  The combined 
rating is 40 percent.  

The veteran's service medical records do not contain any 
significant references to symptoms, findings, or diagnoses of 
a disorder of the right knee.  The Board has noted that there 
is a single treatment record dated in October 1972 that 
reflects a complaint of pain in the right knee while running.  
Examination, however, showed that there was no noticeable 
swelling or edema, and there was a full range of motion 
without pain.  The veteran was given an ace wrap, instructed 
to use balm and take aspirin, and was restricted to light 
duty for 24 hours.  No diagnosis was given.  

Although there are numerous subsequent service medical 
records pertaining to the left knee, there are no follow up 
records showing any problems with the right knee.  A service 
medical board report (which is undated) shows that the only 
diagnoses were arthritis of the left hip and chondromalacia 
patella of the left knee.  Thus, there is no objective 
evidence of the presence of a chronic right knee disorder 
during service.   The records show only a single episode of 
pain which was not corroborated by any objective findings.  

There are no medical treatment records containing a diagnosis 
of any disorder of the right knee until many years after 
separation from service.  A VA treatment record dated in 
September 1995 shows that the veteran reported having chronic 
right knee pain.  However, the records do not contain any 
medical opinion relating the current complaints to service.  
The September 1995 record contains an impression of chronic 
right knee pain and right ankle sprain most likely secondary 
to morbid obesity.   

A letter dated in October 2001 from Joseph E. Alhadeff, M.D., 
reflects that he believed that the veteran had moderate to 
severe osteoarthritis of both knees attributed in part to his 
excessive weight, prior trauma, to his left leg, and possibly 
trauma to his right leg earlier in life.  The Board finds, 
however, that this statement does not provide any support for 
the claim for service connection for a right knee disorder.  
The Board notes that the letter does not contain any mention 
of service.  Finally, the service medical records doe not 
contain any mention of trauma to the right leg.  Moreover, a 
statement that a current disorder could "possibly" be 
related to a prior incident is insufficient to support a 
claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim).


The clinical and other probative evidence of record also 
fails to indicate an etiological relationship between the 
veteran's right knee disorder and his service-connected left 
ankle and left knee disorders.  In reaching this conclusion, 
the Board has noted that the report of a disability 
evaluation examination conducted by the VA in July 1996 
reflects that the examiner noted that the veteran had 
reported a right knee injury in service and had a service-
connected left knee injury, but the examiner concluded that 
the condition of the right knee was more related to the 
veteran being extremely overweight and also having a fracture 
of the midshaft of the left femur with open reduction using 
medullary rod.  This record suggests that the service 
connected left hip fracture may have played a contributing 
role in the development of the right knee disorder.  
Significantly, all other evidence of record contains opinions 
which established that there is no secondary relationship.  
The report of a VA joints examination conducted in May 2002 
reflects that the examiner stated that in light of the fact 
that the veteran was not seen for a twenty year period (after 
service) for right knee complaints, his right knee disability 
was more likely than not caused by his obesity and was not 
proximately due to the service-connected left knee disability 
and hip fracture.  

Similarly, the report of a VA examination conducted in June 
2005 reflects that the examiner reviewed the full history of 
the veteran's disabilities and concluded that "...it is the 
opinion of this examiner that there is no relationship 
between the left hip or left knee disability in producing the 
right knee disability or causing an increase in severity or 
aggravation of the veteran's right knee disability based on 
the above findings.  His morbid obesity is more likely the 
cause for all of these joints being so painful."  

The Board has noted that a VA treatment record dated in 
October 1995 shows that the veteran reported that his right 
knee pain started after his left knee gave away.  However, 
the fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board has noted that the veteran has expressed his own 
opinion during the hearing held in July 2006 that his 
service-connected left knee and left hip disorders caused his 
right knee disorder.  However, the Board notes that the 
veteran is not competent, as a lay person, to make such a 
medical judgment. See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In summary, the Board notes that the record is devoid of 
credible evidence establishing that the veteran's current 
right knee problems became manifest or otherwise originated 
during the veteran's period of service or were manifest to a 
compensable degree within one year thereafter.  The probative 
medical evidence simply fails to adequately establish any 
relationship or nexus between such a disorder and the 
veteran's period of service.  The preponderance of the 
competent evidence of record also shows that such disorders 
are not etiologically related to or aggravated by the 
veteran's service-connected disabilities.  Therefore, the 
Board concludes that a right knee disorder was not incurred 
in or aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  


ORDER

Service connection for a right knee disorder, to include 
consideration as secondary to service-connected disabilities, 
is denied.





REMAND

The Board finds that additional development of evidence is 
required with respect to the claims for increased ratings.  
In this regard, the Board notes that the veteran testified 
that he is in receipt of benefits from the Social Security 
Administration based on orthopedic problems.  The records 
held by that agency may contain information regarding the 
severity of the service-connected disabilities.  Therefore, 
the records must be obtained for consideration.  Records from 
more recent VA treatment should also be obtained for 
consideration in connection with the veteran's claims.  

The Board also notes that the duty to assist requires that VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  The Board finds that 
another VA examination is required for proper evaluation of 
the claim for a higher ratings for disorders of the left knee 
and hip.  Although the veteran was previously provided an 
examination in June 2005, his testimony suggests an increase 
in severity since that time.  The Board also notes that, in 
light of the veteran's concern expressed during his testimony 
over the fact that his previous examinations had been done by 
a particular VA examiner, a new examination would provide an 
opportunity to obtain the viewpoint of another VA examiner.  
For this reason, the Board concludes that another examination 
is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should obtain updated records 
of treatment from VA and/or private 
medical professionals, or other evidence, 
provided that the veteran provides 
sufficient identifying information and 
written authorization.  

3.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disability of the left knee and left hip.  
The examination should be provide by an 
examiner who has not previously examined 
the veteran.  Any appropriate X-rays or 
other studies should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
disability due to the service-connected 
left knee and left hip disorders in 
detail.  The examiner should state the 
range of motion of the veteran's joints, 
in degrees, noting the normal range of 
motion.  The examiner should also 
describe any instability of the joints.  
The examiner should identify the 
limitations on activity imposed by the 
disabling conditions, viewed in relation 
to the medical history, and considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of the 
disability upon his ordinary activity.  
An opinion should be provided regarding 
whether pain due to the service-connected 
disabilities significantly limits 
functional ability during flare-ups or 
with extended use.  It should be noted 
whether the objective clinical evidence 
is consistent with the severity of the 
pain and other symptoms reported by the 
veteran.  The examiner also should 
indicate whether the joints exhibit 
weakened movement, excess fatigability, 
or incoordination that could be 
attributed to the service-connected 
disability.  A complete rationale should 
be provided for all opinions offered.  
The claims file should be provided to the 
examiner prior to the examination and it 
is requested that the examiner indicate 
in the examination report if the 
veteran's medical records were reviewed.  

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


